DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 02-25-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuster ‘225 (US 4,859,225).
Regarding claim 27, Kuster ‘225 teaches:
providing a glass sheet (sheets of glass 86, Figs. 4-5)
providing a bending station comprising a first bending tool (curving station comprising annular counter-form 109, Figs. 4-5; column 7, lines 42-47; column 8, lines 23-28)
the first bending tool having a shaping surface for receiving the glass sheet (upper surface of annular counter-form 109, Figs. 4-5; column 8, lines 54-57)
conveying the glass sheet on a plurality of rollers (rollers 87, 87’, Figs. 4-5) to a location above the first bending tool (column 7, lines 45-46 and 52-55; Figs. 4-5, above counter-form 109)
supporting at least a portion of the glass sheet above the first bending tool by delivering a flow of fluid to a major surface of the glass sheet (column 8, lines 29-36; Figs. 4-5, above counter-form 109)
depositing the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-59)
contacting an edge of the glass sheet to adjust the position of the glass sheet relative to the shaping surface of the first bending tool (Figs. 4-5 - edges of the lower face of sheet 86 are contacted by rollers 87, 87’, which adjust the position of the sheet 86 relative to the upper surface of annular counter-form 109; column 7, lines 45-46 and 52-55). 
Regarding claim 28, Kuster ‘225 further teaches moving the plurality of rollers in a direction toward the first bending tool prior to depositing the glass sheet on the first bending tool (column 7, lines 45-47; Fig. 4).
Regarding claim 29, Kuster ‘225 further teaches supporting the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-59). 
Regarding claim 30, Kuster ‘225 further teaches conveying the glass sheet on the plurality of rollers at a height and wherein the flow of fluid delivered to the major surface of the glass sheet raises the glass sheet above the height (column 8, lines 29-36).
Regarding claim 31, Kuster ‘225 further teaches discharging the flow of fluid from a fluid pad assembly (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5; column 9, lines 4-17 and 23-34).
Regarding claim 32, Kuster ‘225 further teaches the position of the glass sheet relative to the shaping surface of the first bending tool is adjusted prior to depositing the glass sheet on the shaping surface of the first bending tool (column 7, lines 45-47; column 8, lines 29-34 and 40-56).
Regarding claim 33, Kuster ‘225 further teaches the position of the glass sheet relative to the shaping surface of the first bending tool is adjusted after depositing the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-61; column 9, lines 1-24).
Regarding claim 34, Kuster ‘225 further teaches:
the fluid flow comprises air (column 8, lines 4-11 and 29-34)
the flow of fluid delivered to the major surface of the glass sheet is terminated before or after the glass sheet is deposited on the shaping surface of the first bending tool (column 8, lines 29-31 - wherein if the ventilator is started up when a sheet enters the curving station, then it would be stopped and restarted for subsequent sheets; column 9, lines 1-6 and 20-24).
The remaining limitation is recited as optional (“and/or”).
Regarding claim 35, Kuster ‘225 further teaches heating the flow of fluid before discharging the flow of fluid from the fluid pad assembly (column 8, lines 7-14).
Regarding claim 36, Kuster ‘225 further teaches the flow of fluid delivered to the major surface of the glass sheet is terminated after the position of the glass sheet has been adjusted (column 8, lines 29-31 - wherein if the ventilator is started up when a sheet enters the curving station, then it would be stopped and restarted for subsequent sheets; column 9, lines 1-6 and 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster ‘225 (US 4,859,225).
Regarding claim 37, Kuster ‘225 further teaches the fluid pad assembly comprises one or more fluid pads (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5), but is silent regarding the flow of fluid being received by the fluid pad assembly (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5) being at a first pressure and at a second pressure within one or more fluid pads (upper portion of fluid pad assembly, Figs. 4-5), and wherein the first pressure of the fluid flow is greater than the second pressure of the fluid flow.  However, pipe 99 appears to open to a larger cross-section from bottom to top.  While a full cross-sectional view of this pipe is not available, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the pressure would drop from ventilator 100 up toward crown 110.  Further, there are only three possible relationships between the first pressure and the second pressure, namely the first pressure is greater, the second pressure is greater, or the first and second pressures are equal.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try making the first pressure greater than the second pressure as one of a finite number of options to raise the sheet of glass from the rollers.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster ‘225 (US 4,859,225) in view of Nikander ‘745 (US 2005/0223745 A1).
Regarding claim 38, Kuster ‘225 is silent regarding the fluid pad assembly comprising a plurality of fluid pads that are spaced apart from each other.  In analogous are of glass sheet shaping, Nikander ‘745 suggests supporting a glass sheet (glass G) above a bending tool (ring mould BR) by delivering a flow of fluid to a major surface of the glass sheet by discharging the flow of fluid from a fluid pad assembly (blowing box SP, blower unit Bsp, nozzles S) comprising a plurality of fluid pads that are spaced apart from each other (nozzles S, Figs. 1-3; ¶ [0019]-[0020]).  Nikander ‘745 suggests that the use of a plurality of fluid pads that are spaced apart from each other is an alternative to using a blowing box without nozzles (Fig. 10; ¶ [0018]) similar to the arrangement of Kuster ‘225 (Figs. 4-5).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuster ‘225 by utilizing a plurality of fluid pads that are space apart from each other, as suggested by Nikander ‘745, as a substitution of fluid pad assemblies for supporting a glass sheet above a bending tool.

Response to Arguments
Applicant's arguments filed 02-25-2022 have been fully considered but they are not persuasive. 
Arguments are summarized as follows: In Kuster, contact is only being made against a major surface of the glass sheet 86, and an edge of the glass sheet is not contacted to adjust the position of the glass sheet relative to the shaping surface of the first bending tool.
Response:  An “edge” may be defined as the outside limit of an object, area, or surface, or, the line where an object or area begins or ends.  The glass sheet 86 of Kuster has edges at the outermost limits of the lower major surface, the lines where the lower surface ends.  Those edges are contacted by rollers 87, 87’ which adjust the position of glass sheet 86 relative to the upper surface of annular counter-form 109, as seen in Figs. 4 and 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741